918 F.2d 958
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Lewis B. JOHNSON, Defendant-Appellant.
No. 90-5464.
United States Court of Appeals, Sixth Circuit.
Nov. 19, 1990.

Before KEITH, KENNEDY and SUHRHEINRICH, Circuit Judges.

ORDER

1
This pro se federal prisoner appeals the district court's order denying his motion to compel his former attorney to hand over court records to him.  He requests leave to proceed in forma pauperis on appeal.  Appellee United States has filed a motion to withdraw as a party to the appeal.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  The panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


2
Lewis B. Johnson filed a motion to compel his former counsel to provide him with copies of court documents.  The attorney responded that the requested documents were not in his possession.  The district court denied the motion to compel.


3
Within ten days of entry of the order denying the motion, Johnson filed a motion to vacate the order and an amended motion to vacate the order.  These motions were denied by marginal notation.


4
On appeal, Johnson renews his request for the documents.  Appellee moves to withdraw as a party and asserts that, in an independent effort to bring this matter to an end, it has provided copies of the requested documents to Johnson.


5
Upon review, we conclude that the district court did not abuse its discretion by denying the motion to compel delivery of requested documents.  While Johnson's status as a pauper may entitle him to waiver of certain costs, see 28 U.S.C. Sec. 1915(b), it does not entitle him to a copy of the court record at counsel's expense.


6
Second, we note that the United States is not a party to the controversy between Johnson and his attorney.


7
Accordingly, appellee's motion to withdraw as a party is granted, Johnson's motion for leave to proceed in forma pauperis also is granted, and the district court's order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.